Citation Nr: 0532469	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded this case to the RO in June 2005 for 
further development and consideration.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate the veteran's cervical spine disability, diagnosed 
as discogenic disease of the cervical spine including 
incipient spurs, is related to his military service.

2.  The competent medical evidence of record also does not 
indicate the veteran's lumbar spine disability, diagnosed as 
failed back syndrome of the lumbar spine including 
degenerative arthritis, is related to his military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A lumbar spine disability was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  



First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the May 2003 Statement of the Case (SOC) and the 
August 2005 Supplemental Statement of the Case (SSOC) of the 
pertinent laws and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in July 
2005, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letters enumerated in detail the elements that 
must be established in order to grant service connection - 
namely, (1) a current disability; (2) an inservice disease or 
injury; and (3) a relationship between the current disability 
and the inservice disease or injury.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the July 
2005 VCAA letter, the RO notified the veteran that VA  was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the July 12, 2005 letter, page 4.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the July 2005 letter advised the veteran to give 
the RO enough information about relevant records so the RO 
could request them from the agency or person who has them.  



Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the July 2005 letter 
informed the veteran:  "Please provide us with any evidence 
or information you may have pertaining to your claim."  See 
the July 12, 2005 letter, page 2 (emphasis as in original).  

The Board therefore finds that the July 2005 letter, the May 
2003 SOC, and the August 2005 SSOC properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claims, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claims 
by rating decision in September 2001.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004) (Pelegrini I).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
withdrawing its decision in Pelegrini I, the Court clarified 
that in these type situations VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
indicating that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claims and sent him an SSOC in August 2005, 
following the VCAA notice compliance action.  This SSOC 
considered his claims in light of the additional evidence 
that had been submitted or otherwise obtained since the 
initial rating decision in question and SOC.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the VA notice.  
His representative submitted a written brief in November 
2005.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record includes VA and private treatment 
records, a VA medical opinion, and reports of VA 
examinations.  

The Board finds that the June 2005 remand instructions 
regarding these claims have been complied with.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.).  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  In his substantive 
appeal filed in July 2003, the veteran declined a personal 
hearing.  Accordingly, the Board will proceed to decisions on 
the merits.

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

Because these two issues involve identical legal analysis, 
for the sake of simplicity the Board will address them 
simultaneously.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2005).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage the Court had clearly held that 38 C.F.R. § 3.303 
does not relieve the claimant of his burden of providing a 
medical nexus.

Analysis

As indicated above, under Hickson, three elements must be 
met:  (1) current disability; (2) in-service incurrence; and 
(3) medical nexus.

The report of the July 2001 VA examination confirms the 
veteran has discogenic disease of the cervical spine - 
including incipient spurs, and failed back syndrome of the 
lumbar spine - including degenerative arthritis.  His claims 
are, therefore, supported by current medical diagnoses of the 
disabilities alleged, thus satisfying Hickson element (1).

With respect to Hickson element (2), in-service disease or 
injury, the service medical records show that, in October 
1977, the veteran injured his back and neck when he fell 
against a tree.  There was marked cervical spasm on 
examination.  Other October 1977 treatment notes indicate he 
was seen several times for complaints of low back pain 
following the fall.  Diagnoses included lumbar paravertebral 
strain and recurrent low back pain.  Hickson element (2) 
has therefore been met as to both claims.  

The Board adds, however, that there is no evidence of 
arthritis within the one year presumptive period after 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Degenerative 
changes in the cervical and lumbar spine were initially 
manifested approximately 13 years after service (in July 
2001).

With respect to Hickson element (3), medical nexus, there is 
no medical evidence of record etiologically linking the 
veteran's current cervical and lumbar spine disabilities to 
his period of active military service.  That is to say, no 
clinician has attributed the veteran's disabilities to his 
military service - including to the trauma he sustained when 
he fell against the tree.  To assist in making this important 
medical determination regarding this possible causal 
relationship, he was afforded a VA examination in July 2005 
(as directed in the Board's June 2005 remand).  The examiner 
indicated that a review of the veteran's claims file revealed 
that his military separation examination was negative for 
chronic neck and back pain and that he had worked for 20 
years as a carpenter after discharge from service.  It was 
noted, as well, that he was seen in 1994 for pain in his 
hands, arms and shoulders that he reported had been ongoing 
for 14 years (so, if true, since about 1980).  He was 
diagnosed at that time with carpal tunnel syndrome.  He also 
reported being treated for back pain since May 2000 when he 
was mugged and twisted his back.  The VA examiner concluded 
that, due to the lack of objective indications of pain from 
the time the veteran was discharged from the military until 
his complaint in 2000, following the mugging, it was less 
likely than not that his current disabilities were related to 
his military service.  



In response to the July 2005 unfavorable opinion, the 
veteran's representative appears to suggest the designated VA 
examiner offering the opinion, who is a nurse practitioner 
(NP), does not have the requisite education and experience to 
make this type of medical nexus determination.  The 
representative notes that the NP is "not a specialist in 
orthopedics or neurology."  See Appellant's Post-Remand 
Brief, dated November 9, 2005, page 2.  

In addressing the reviewer's qualifications, the Board notes 
that the veteran's representative has provided no convincing 
reason and has cited to no authority indicating why a NP is 
not competent to evaluate medical evidence.  See 38 C.F.R. § 
3.159, which does not draw any such distinction.  The Court 
has indicated in several decisions that any health care 
professional is qualified to render a medical opinion and 
that opinions of health professionals other than physicians 
have evidentiary weight and value and must be considered in 
making determinations regarding veterans' benefits.  See, 
e.g., Pond v. West, 12 Vet. App. 341 (1999) (opinion of 
chiropractor); Goss v. Brown, 9 Vet. App. 109, 113 (1996) 
(nurse's diagnosis sufficient to well ground frostbite 
claim); Stanton v. Brown, 5 Vet. App. 563, 567 (1993) 
(paramedic's testimony used to show continuity of 
symptomatology for back condition).  The representative has 
cited no authority to the contrary.  As an aside, the Board 
observes the NP gave a well reasoned rationale, based on a 
complete review of the claims file, for not relating the 
veteran's current cervical and lumbar spine disabilities to 
his military service - including to the specific incident of 
trauma at issue.  

And to the extent the veteran, himself, is attempting to 
provide a link between these current disabilities and his 
military service, the tree trauma specifically, 
his statements are not probative of this issue.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992), see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus to service].  See, 
too, 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The veteran has been accorded ample opportunity to submit 
competent medical nexus evidence to substantiate his 
allegations - including since the Board's June 2005 remand, 
but he has not done so.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board, though, believes 
these provisions are not for application in this case.  
Supporting medical evidence is required to establish 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

So for the reasons mentioned, Hickson element (3) has not 
been met as to either claim.  Consequently, the veteran's 
claims fail on that basis.

Although there is medical evidence of current disabilities 
and in-service incurrence, there is no medical evidence of a 
nexus between the in-service injury and the current 
disabilities.  The third Hickson element is not met.  Thus, 
service connection for a cervical spine disability and for a 
lumbar spine disability is not warranted.


ORDER

The claim for service connection for a cervical spine 
disability is denied.  

The claim for service connection for a lumbar spine 
disability is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


